Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.

      CLAIMS UNDER EXAMINATION
Claims 1, 3-11 and 16 are pending. Claims 1 and 3-11 have been examined on their merits.

            PRIORITY
             Application claims priority to EP16382342, filed on 18 July 2016. 

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW REJECTIONS


               Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Question 1: Are the claims directed to a process, machine manufacture or composition of matter?  Yes, claim 1 is directed to a composition of matter.

Question 2A: Are the claims directed to a product of nature, a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  

Prong 1. Yes, claim 1 is directed to a nature-based product limitation. The limitations in the claim that set forth a nature based product are: a composition comprising three microorganisms: B. lactis, B. longum and L casei. The closest naturally occurring counterparts are the microorganisms themselves. The nature based product lacks markedly different characteristics (and thus is a product of nature exception) because: When the claimed microorganisms are compared to their natural counterparts they do not have different physical or chemical characteristics. Examiner notes the instant specification discloses the deposited strains of B. lactis and L. casei are found in dairy products while the deposited strain of B. longum is found in the gastrointestinal tract  Therefore, the claimed microorganisms appear to be indistinguishable from those found in nature. The Instant Specification does not indicate combining each of the judicial exceptions provides an enhanced effect, different function or different structure. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No. The claims are directed to a product (i.e. a composition) and not a method of administration to a subject.

Question 2B: Do the claims recite any additional elements that amount to significantly more than the judicial exception?  
Are there any additional elements recited in the claim beyond the exceptions identified above?
Yes. The preamble of claim 1 recites “a probiotic composition”. Claim 1 has been amended to recite “B. longum concentration is 35% with respect to the total concentration or microorganisms present in the composition; B. lactis concentration is 35% with respect to the total concentration of microorganisms and/or L. casei concentration is 30 with respect to the total concentration of microorganisms”. The use of the term “and/or” is interpreted to mean either the B. lactis or the L casei is required to be present in the recited concentrations.
 


 (b) Do the additional elements, taken individually and as a combination result in significantly more?

No. Regarding claim 1: the preamble of the claim does not impart any characteristics that results in something significantly more than the judicial exceptions themselves. Regarding the concentrations recited in claim 1: the use of the term and/or is interpreted to mean either the B. lactis concentration is 35% or the L. casei concentration is 30%. As written, but conditions are not required. The specification does not indicate the claimed concentration of 35% B. longum and 35% or the L. casei, or alternatively 35% B. longum and 30% L. casei, produces a synergistic effect. 

Regarding claim 3: The recitation of a pharmaceutical or nutritional composition does not impart any chemical characteristics resulting in something significantly more than the judicial exceptions themselves. Regarding claim 4: the claim recites a carrier or excipient at a level of high generality. The claim encompasses water (hence, a judicial exception). Regarding claim 5: the recitation of a composition formulated for liquid or oral form does not impart any characteristics that distinguish the claimed components 

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 10 November 2021 are acknowledged. 


The Applicant asserts the Declaration has been interpreted incorrectly, and provides clarification on how the data should be interpreted. While the Applicant states the definition of a synergistic effect is “the situation where the combined effect of two chemicals is much greater than the sum of the effects of each agent given alone”, the Applicant argues Examiner has to understand that in the context of the clinical field, the effect achieved by the combination of two or more entities does not necessarily have to result in an effect higher than the sum of the partial effects. The Applicant asserts it is enough to show an improved effect to conclude that the combination of entities is a better therapeutic option than administering each entity separately.

The Applicant provides examples of clinical assays, including treatments directed to pneumonia and high blood pressure (Frishman et al.). The Applicant notes in Frishman, the combined treatment is better than monotherapy because of increased patient response. Therefore the Applicant argues an enhanced effect is provided by the claimed composition.

EXAMINER’S REPSONSE
The arguments are not persuasive. The Applicant appears to argue that a better effect is commensurate with a synergistic effect. Examiner notes an enhanced effect is synergistic, and not additive, for analysis under 35 USC 101. A synergistic effect is observed when the effects chemical substances interact resulting in an overall effect that is greater than the sum of individual effects of any of them. Examiner notes a better effect is not necessarily synergistic. In the Instant case, the results disclosed in the Declaration previously filed may be better when strains are combined, but they are not synergistic. Examiner also notes that while the Applicant alleges synergy is observed when each of the strains recited in claim 1 are combined in specific amounts, claim 1 does not require B. lactis and L. casei be used at 35% and 30% respectively. The claim language is interpreted to mean B. lactis can be used at 35% or L. casei can be used at 30%. Therefore the claims are not commensurate in scope with the arguments or data.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guerola et al. (previously cited; Novel strain of bifidobacterium animalis subsp. Lactis cect 8145 and use thereof for the treatment and/or prevention of excess weight and obesity and associated disease. WO2015007941A1 published 2015 January 22) in view of Karimi et al. (previously cited; The anti-obesity effects of Lactobacillus casei strain Shirota versus Orlistat on high fat diet-induced obese rats. Food & Nutrition Research 2015, 59: 29273), Olivares et al. (previously cited; Double-blind, randomised, placebo-controlled intervention trial to evaluate the effects of Bifidobacterium longum CECT 7347 in children with newly diagnosed coeliac disease. British Journal of Nutrition (2014), 112, 30–40), Venkatasubramani et al. (previously cited; Obesity in Pediatric Celiac Disease. JPGN Volume 51, Number 3, September 2010 pages 295-297) and Moal et al. (previously cited; Anti-Infective Activities of Lactobacillus Strains in the Human Intestinal Microbiota: from Probiotics to Gastrointestinal Anti-Infectious Biotherapeutic Agents. 2014. Clinical Microbiology Reviews: 27(2)p. 167–199) and Burcelin et al. (previously cited; Bifidobacteria For Treating Diabetes and Related Conditions. US 2014/0348796 A1 2014) as evidenced by Prozema et al. (previously cited; pages 1-4, copyright 2021).


Guerola et al. disclose a novel strain of the species Bifidobacterium animalis subsp. lactis CECT 8145, the cell components, metabolites and secreted molecules thereof, which are incorporated into food and/or pharmaceutical formulations for the treatment of excess weight and obesity (Abstract; page 3, third paragraph of “Detailed Description of Invention”). Guerola teaches the claimed strain can treat overweight/obesity associated diseases including inflammation (page 4, paragraph 8). It is of note the reference explicitly teaches said strain reduces the inflammation marker TNFα (page 10, second to last paragraph). 

The art teaches the following (page 4, third paragraph):

When the strain of the present invention is incorporated in combination with other microorganisms, they preferably belong to the genera Lactobacillus, Streptococcus,
Bifidobacterium, Saccharomyces and / or Kluyveromyces, as per example: L. rhamnosus, L. delbrueckii subsp. bulgaricus, L. kefir, L. parakefir, L. brevis, L. casei, L. plantarum, L. fermentum, L. paracasei, L. acidophilus, L paraplantarum, L. reuteri, Yes thermophilus, B. longum, B. Brief, B. bifidum, B. catenulatum, B. adolescentis, B. pseudocatenulatum, S. cerevisiae, S. boulardii, K. lactis, and K. marxianus. The present invention also relates to a composition incorporating the bioactive compounds obtained from the strain of the present invention, the supernatants and / or the cultures of the strain, as well as the extracts obtained from the culture of the strain of the strain. 



While the art suggests the use of L. casei and B. longum, the art is silent regarding the deposit number of said strains.

As amended, claim 1 requires 35% B. longum and either 35% B. lactis or 30% L. casei. Guerola discloses the strain of B. lactis may be used in an amount between 105 cfu and 1012 cfu per gram or milliliter of the composition and, preferably, between 107 and 1011 cfu / go cfu / ml (supra). As set forth above, Guerola suggests the use of L. casei and B. longum in a composition comprising B. lactis. The art is silent regarding the amount of each microorganism present in the disclosed composition.

Olivares et al. investigate the effect of B. longum 7347 in subjects with celiac disease (CD) (Abstract). The art teaches Bifidobacterium longum CECT 7347 has been shown to attenuate the inflammatory effects of the dysbiotic gut microbiota and has also been 
shown to reduce the numbers of peripheral TNF-α production in jejunal sections in an animal model of gliadin induced enteropathy (page 31, left column, first paragraph).

Venkatasubramani teaches almost half of all adult patients with celiac disease (CD) have BMI >25 at diagnosis (page 295, right column, first full paragraph). The art teaches obesity is more common in children with CD than previously recognized. The treatment of CD in obese children may reduce BMI (Conclusions, page 296).

Karimi teaches Lactobacillus casei strain Shirota has anti-obesity effects, and improves body weight management (see page 1, Background and Conclusion; See Figure 1a). 

Moal teaches L. casei shirota has in vitro activity against pathogens including listeria (page 147, right column, last paragraph), S. Typhimurium (same section), Enterovirulent E. coli (Table 1), H. pylori (page 175, right column, first paragraph), enterovirulent bacteria (page 176, right column, second paragraph), Salmonella (page 178, right column), rotavirus (page 179, left column, last paragraph).

As evidenced by post-filing reference Prozema et al., Lactobacillus casei CECT 9104 has in vitro activity against certain gut pathogens (page 2, last line).

Burcelin et al. disclose the use of a bacterium of the genus Bifidobacterium or a mixture thereof in the manufacture of a food product, dietary supplement or medicament for treating obesity, controlling weight gain and/or inducing weight loss in a mammal ([0025]). The Bifidobacterium may be of the same type (species and strain) or may comprise a mixture of species and/or strains ([0088]). Suitable Bifidobacteria include B. lactis and B. longum ([0089]). Examiner notes the art identifies Bifidobacterium animalis subsp. lactis as a preferable strain ([0090]). Burcelin teaches in some embodiments “the Bifidobacterium is used in the present invention together with a bacterium of the genus Lactobacillus. A combination of Bifidobacterium and Lactobacillus bacteria according to the present invention exhibits a synergistic effect in certain applications” ([0094]). The 
When Bifidobacteria are used in the present invention together with Lactobacilli, the bacteria may be present in any ratio capable of achieving the desired effects of the invention described herein. Typically, the Bifidobacteria to Lactobacilli ratio (measured in terms of colony forming units) is in the range 1:100 to 100:1, suitably 1:50 to 50:1, preferably 1:20 to 20:1, more preferably 1:10 to 10:1, still more preferably 1:5 to 5:1, yet more preferably 1:3 to 3:1 and even more preferably 1:2 to 2:1 and most preferably 1:1.5 to 1.5:1. In a particular example, the Bifidobacteria to Lactobacilli ratio is 1:1



As set forth above, Guerola teaches administering B. lactis CECT 8145 to treat obesity. It would have been obvious to combine L. casei with said B. lactis to treat obesity. One would have been motivated to do so since Guerola treats obesity and Karimi teaches L. casei can be used to treat obesity. It is prima facie obvious to combine products that are used for the same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the components. One would have had a reasonable expectation of success since Guerola teaches Lactobacillus casei can be combined with the claimed strain of B. lactis to treat the same condition. Neither Guerola nor Karmimi teach L. casei with the claimed deposit number. As evidenced by Prozema, Lactobacillus casei with the claimed deposit number has in vitro activity against gut pathogens. As evidenced by Moal et al., the Lactobacillus taught by Karimi also has in vitro activity against a variety of gut pathogens. Therefore, they have the same properties. Examiner notes the sequence of the claimed L. casei has not been filed. In the absence of evidence to the contrary, it is expected to be the same as the claimed L. casei. If the L. casei disclosed by Karimi is not the species deposited then it would have been obvious to substitute Karimi’s species for that claimed as it possesses the same identifying characteristics. KSR B teaches that it is rational to substitute one 

As set forth above, Guerola is directed to a method of treating obesity, and inflammation in obese subjects. It would have been obvious to combine the claimed train of B. lactis with the claimed strain of B. longum. One would have been motivated to do so since Olivares teaches Bifidobacterium longum CECT 7347 has been shown to attenuate the inflammatory effects of the dysbiotic gut microbiota and has also been shown to reduce the numbers of peripheral TNF-α production in jejunal sections in an animal model of gliadin induced enteropathy. As set forth above, Guerola teaches the claimed strain of B. lactis decreases the inflammatory marker TNF-α. The skilled artisan would combine two organisms that treat inflammation by decreasing the same inflammatory marker. Examiner notes that while Guerola is directed to obesity and Olivares is directed to patients with celiac disease, Venkatasubramani teaches patients with celiac disease have a high rate of obesity. Therefore, one would use the strain taught by Olivares since it treats patients with a disorder associated with obesity. One would have had a reasonable expectation of success since Guerola teaches B. longum can be used in the disclosed method.

The skilled artisan would have been motivated to combine each of the claimed organisms since Guerola suggests B. longum and L. casei can be combined with the claimed strain of B. lactis to treat obesity. It is prima facie obvious to combine products that are used for the same purpose. One would reasonably expect enhanced, additive, 

Examiner notes 35% B. lactis and 30% L. casei is equivalent to a 1 : 0.85 ratio.

While Burcelin discloses a range of concentrations in which Bifidobacterium and Lactobacillus may be used, the art does not teach the claimed ratio with sufficient specificity to anticipate the claim.

It is Examiner’s position the claimed concentrations would have been obvious. While the prior art does not explicitly teach the claimed amounts of each microorganism, one would have been motivated to do so since Burcelin teaches Bifidobacterium and Lactobacillus can be used together in a 1:100 to 100:1 ratio. The skilled artisan would optimize the amount of each component to achieve the desired effect. One would have had a reasonable expectation of success since Burcelin teaches the amounts may be optimized to achieve the desired effect (i.e. weight loss). One would have expected similar results since both references teach the use of B. lactis for weight loss, and suggest its use in combination with Lactobacillus.  

The following is noted from the MPEP:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 1 is rendered obvious (claim 1).

Guerola teaches incorporation in a pharmaceutical composition (supra). Therefore claim 3 is included in this rejection (claim 3).

Guerola teaches “pharmaceutical compositions are understood as those which incorporate the strain of the present invention, the bioactive products derived therefrom, the supernatant and / or the extract and / or its cultivation thereof together with, at least one pharmaceutically acceptable carrier and / or excipient. Pharmaceutically acceptable carriers and / or excipients to be used in the present invention are known in the state of the art to one skilled in the art (page 3, fifth paragraph of “Detailed Description of Invention”). Therefore claim 4 is included in this rejection (claim 4).

claim 5).  A capsule or tablet (supra) reads on claim 6 (claim 6).

The art teaches the food compositions can be selected from the group comprising: fruit juices or vegetables, ice cream, infant formulations, milk, yogurt, cheese, fermented milk, powdered milk, cereals, confectionery products, products based on milk and / or cereals, nutritional supplements, soft drinks and / or dietary supplements, etc. (page 4, sixth paragraph of “Detailed Description of Invention”). Juice, milk and soft drinks are broadly interpreted to be oral solutions. Therefore claim 7 is included in this rejection (claim 7).

The art discloses the composition may be a food (supra). Therefore claim 8 is included in this rejection (claim 8).

The art teaches the food may be a fruit juice (supra). Therefore claim 9 is included in this rejection (claim 9).

The art teaches the strain of the present invention is incorporated in combination with other microorganisms, preferably belonging to the genera Lactobacillus, Streptococcus, Bifidobacterium, Saccharomyces and / or Kluyveromyces, (supra). Therefore claim 10 is included in this rejection (claim 10).

5 cfu and 1012 cfu per gram or milliliter of the composition and, preferably, between 107 and 1011 cfu / go cfu / ml (page 4, fifth paragraph of “Detailed Description of Invention”). Therefore claim 11 is rendered obvious as claimed (claim 11).

Therefore, Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653